TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00088-CR



                                   Joe Hernandez, Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 66246, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Hernandez appeals a judgment of conviction dated September 29, 2010. Notice of

appeal was due 30 days from the date sentence was imposed. See Tex. R. App. P. 26.2(a). Notice

of appeal in this case was due by October 29, 2010, and not filed until January 24, 2011. Because

the notice of appeal was not timely filed, this Court does not have jurisdiction over the appeal.

Accordingly, we dismiss this appeal for want of jurisdiction.



                                         _____________________________________________

                                         Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: May 17, 2011

Do Not Publish